Citation Nr: 0802332	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  06-00 464	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to vocational rehabilitation and employment 
services.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from December 1986 to April 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Vocational Rehabilitation and 
Employment Office in Memphis, Tennessee.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
December 1986 to April 1991.

2.  On November 28, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of her appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran perfected an appeal in this case in December 
2005.  Her case was certified on appeal to the Board in 
August 2006.  

The veteran submitted a statement that was received at the 
Board on November 28, 2007.  The veteran requested that her 
appeal be withdrawn.  She asked that her claims folder be 
returned to the RO as soon as possible.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


